bar counsel updating his place of employment, areas of practice, caseload,
                   restitution payments, and any issues that may have developed; (5) take
                   and pass the Multistate Professional Responsibility Exam (MPRE) within
                   one year after the plea is approved; and (6) pay the actual costs of the
                   disciplinary proceedings, excluding bar counsel and staff salaries.
                               Considering the duties violated, Taylor's mental state, the
                   injury caused by Taylor's misconduct, the aggravating factors (dishonest
                   or selfish motive, a pattern of misconduct, multiple offenses, vulnerability
                   of the victim, and substantial experience in the law), and mitigating
                   factors (absence of prior disciplinary record, timely good faith effort to
                   make restitution or rectify consequences, full and free disclosure to
                   disciplinary authority or cooperative attitude, delay in disciplinary
                   proceedings in relation to the misconduct, and remorse),              see In re
                   Discipline of Lerner, 124 Nev. 1232, 1246, 197 P.3d 1067, 1077 (2008), the
                   agreed-upon discipline recommended by the hearing panel is sufficient to
                   serve the purpose of attorney discipline    State Bar of Nev. v. Claiborne,
                   104 Nev. 115, 213, 756 P.2d 464, 527-28 (1988) (observing that the
                   purpose of attorney discipline is to protect the public, the courts, and the
                   legal profession, not to punish the attorney). We therefore conclude that
                   the guilty plea agreement should be approved. See SCR 113(1).
                               We hereby impose an 18-month stayed suspension, a 120-day
                   actual suspension, and a 2-year probationary period commencing from the
                   date of this order. Taylor must comply with all of the conditions in the
                   plea agreement, as outlined above, and shall pay the costs of the
                   disciplinary proceedings, excluding bar counsel and staff salaries, within
                   30 days from the date of this order. The parties shall comply with the



SUPREME COURT
       OF
     NEVADA
                                                         2
KO 1947A    cte0
                 relevant provisions of SCR 115 and 121.1
                            It is so ORDERED.
                                                                               , C.J.



                                                                                  J.
                                                   Parraguirre



                                                   Che



                                                   Gibbons
                                                             1/4
                                                             N-g-   6)
                 DOUGLAS, SAITTA, and PICKERING, JJ., dissenting:

                            We would reject the conditional guilty plea agreement because
                 the agreed-upon discipline is not sufficient. In our view, an actual
                 suspension of at least six months is appropriate considering the relevant
                 factors.
                                                                                  J.
                                                   Douglas



                                                   Saitta




SUPREME COURT
        OF
     NEVADA
                                                     3
(0) 1947A    e
                     cc: Chair, Southern Nevada Disciplinary Board
                          Lipson Neilson Cole Seltzer & Garin, P.C.
                          Stan Hunterton, Bar Counsel, State Bar of Nevada
                          Kimberly K. Farmer, Executive Director, State Bar of Nevada
                          Perry Thompson, Admissions Office, United States Supreme Court




SUPREME COURT
         OF
      NEVADA
                                                       4
(0) I.947A    4g4.